Citation Nr: 1108318	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of cataract surgery performed by VA.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1954.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in June 2007.  

During the course of his appeal, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge, in November 2008.  A transcript of the hearing is of record.  

In January 2009, the Board issued a decision that, inter alia, denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of cataract surgery performed by VA.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In March 2010, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



REMAND

Of preliminary importance, a VA Form 9, Appeal to Board of Veterans' Appeals, received in November 2011, indicates that the Veteran wishes to appear personally for a hearing with the Board at the RO in order to give additional testimony concerning his claim for compensation under 38 U.S.C.A. § 1151 for the residuals of cataract surgery performed by VA.  

Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be afforded another hearing before the claim can be adjudicated.  

Here, in the Joint Motion for Remand, it was agreed by the Parties that remand was necessary so that VA could provide the Veteran with a medical opinion that provides sufficient rationale.  

In this regard, a December 2006 VA examination showed findings of complaints of "bugs" and spots in the Veteran's eyes since his March and June 1999 cataract surgeries.  The examiner diagnosed the Veteran was pseudophakia, posterior vitreous detachment, dry eyes and blepharitis, along with ptosis of both eyes.  Significantly, the examiner failed to proffer an opinion that addressed whether the Veteran's disability was due to his cataract surgeries.  

In March 2007, the RO requested a VA medical opinion to specifically address whether it was at least as likely as not that the Veteran's residuals of cataract surgery, if diagnosed, were caused by or related to his surgery, and to offer an opinion as to if the proximate cause of the Veteran's claimed disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the cataract surgery.  

In an April 2007 addendum, a VA examiner indicated that the Veteran's claim file was reviewed, to include the operative records of cataract extraction surgery in both eyes.  The examiner opined that the Veteran's complaints of scratching to the eyes and seeing spots were not related to the cataract surgeries.  The examiner concluded that there was no evidence of carelessness, negligence, lack of proper skill or error in judgment related to the cataract surgeries.  

Notably, the VA examiner failed to discuss whether the Veteran's diagnoses of pseudophakia, posterior vitreous detachment, dry eyes, blepharitis and ptosis were caused by or related to his cataract surgeries, as per the March 2007 RO request.  

Under the provisions of 38 U.S.C.A. § 1151, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  

A "qualifying additional disability" is one that is not the result of the veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To establish causation for a claim under 38 U.S.C.A. § 1151, the evidence must show that the medical treatment provided by VA resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment, and that the veteran has an additional disability, does not establish cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the veteran's disability (as explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the veteran's, or in appropriate cases the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

A new VA examination is necessary to determine whether the Veteran has an additional disability (pseudophakia, posterior vitreous detachment, dry eyes, blepharitis, and ptosis) that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, a review of the claims folder shows there may be outstanding private treatment records.  Notably, the Veteran testified at his Board hearing that a private physician found that the Veteran had scratches on his eyes.  (See November 2008 Board hearing transcript).  The evidence of record contains one December 2005 treatment record; however, there is no indication that the RO attempted to obtain any additional clinical records for the Veteran's records; hence, such outstanding records must be obtained.  38 C.F.R. § 3.159(c)(2).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The RO should take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge at the earliest available opportunity as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of cataract surgery performed by VA.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).   

2.  The RO should take appropriate steps to obtain copies of any and all outstanding clinical records referable to private treatment of the Veteran.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  Once the development has been completed to the extent possible, the RO should schedule the Veteran for a VA examination.  The claims folder and a copy of this remand should be provided to each examiner in conjunction with the examination.  The examiner should review the relevant evidence in the claims file in conjunction with the examination, to include the service and post-service treatment records and diagnostic studies.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  

Based on his review of the entire record, the VA examiner should offer an opinion as to whether the Veteran has additional disability due to the cataract surgery performed by VA that is proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event that was not reasonably foreseeable.  

The examiner in this regard should specifically address whether any pseudophakia, posterior vitreous detachment, dry eyes, blepharitis or ptosis constitutes additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable incident to treatment by VA.  The examiner must provide complete rationale for all conclusions reached.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  If an examination is not accomplished because the Veteran fails to report for examination, a copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  

5.  After the development requested above has been completed to the extent possible, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



